DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 3/9/2022 has been entered. The previous rejection under 35 USC 112 is withdrawn in light of applicant’s amendments. Claims 1-17 remain pending in this application.
Response to Arguments
Applicant's arguments filed 3/9/2022 have been fully considered but they are not persuasive. 
With regard to applicant’s argument that the implant of Luscher does not include a surface that is hydrophobic to facilitate chondrocyte differentiation of mesenchymal stem cells, the examiner disagrees. Luscher teaches that the forming step (104) may produce a polymer (polyurethane) preform (cover area having a hydrophobic surface) that is suitable for implantation in the body as is (paragraph 0041). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the outer surface of the cover area is hydrophobic) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Even if the polymer preform of Luscher is subsequently coated, the examiner maintains that it meets the limitation of a cover area that has a hydrophobic surface fully capable of performing the claimed function, at least to the same extent as applicant’s cover area which includes a sleeve area around it.
The examiner notes that applicant’s amendments to the claims, particularly that the sleeve area is around the cover area in claim 1, have necessitated the new grounds of rejection below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sleeve area around the cover area” recited in line 5 of claim 1, and the “thread structure is at least partially defined on the sleeve area” as recited in lines 9-10 of claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
Claim 17 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-17 are necessarily rejected because they depend from rejected claim 1.
Claim 1 recites “a rod-shaped body including a base area” in line 3, the base area is shown in fig. 7 as reference number 11, as well as “a cover area defining a portion of the rod-shaped body” in line 4, the cover area is shown in fig. 7 as reference number 12, “a sleeve area around the cover area” in line 5, the sleeve area is shown in fig. 7 as reference number 13, and “a thread structure at least partially defined on the sleeve area” in lines 9-10, the thread structure is shown in fig. 7 as reference number 15. It is unclear which portion of the device constitutes the rod-shaped body and if/how the rod-shaped body differs from the sleeve and cover areas. Further clarification of these elements, particularly with regard to the figures, is requested.

    PNG
    media_image1.png
    708
    374
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, and 17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication No. 2005/0012617 A1 to DiSilvestro et al. (DiSilvestro).
Regarding at least claim 1
DiSilvestro teaches an implantable orthopedic component that includes information storage device that contains information related to the component (abstract). DiSilvestro meets the limitations of a joint implant to form new tissue at a joint, the joint implant comprising: a rod-shaped body (30; fig. 2) including a base area (see annotated fig. 2 below), a cover area (38) defining a portion of the rod-shaped body; and a sleeve area (see annotated fig. 2 below) around the cover area (at least to the same extent as applicant’s; see 112 rejection above), wherein the cover area has a hydrophobic surface to facilitate chondrocyte differentiation of mesenchymal stem cells (paragraph 0028 discloses that the cover can be formed of a biocompatible potting material that seals the cavity against bodily fluids and tissue growth, such as polyurethane which is hydrophobic); and a thread structure is at least partially defined on the sleeve area of the joint implant (see annotated fig. 2 below).
[AltContent: textbox (Base area)][AltContent: textbox (Sleeve area)][AltContent: textbox (Thread)][AltContent: textbox (Cover area)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    387
    162
    media_image2.png
    Greyscale

Regarding at least claim 3
DiSilvestro teaches the joint implant according to claim 1, wherein the rod-shaped body of the joint implant is a hollow body with at least one hollow space (cavity; 37 is a hollow space within the body of the implant).
Regarding at least claim 4
DiSilvestro teaches the joint implant according to claim 1, wherein the rod-shaped body of the joint implant has a cylindrical or conical shape (the fastener of DiSilvestro is cylindrical or conical in shape).
Regarding at least claim 5
DiSilvestro teaches the joint implant according to claim 1, wherein the rod-shaped body is made of a material selected from the group of a polymer, including PA, PEK, PEKK, PEEK, UHMWPE or PCL, a metal, including Ti, stainless steel, and a metal alloy, including Ti64 and CoCr, a ceramic, including Al203, ZrO2 or Ca3(PO4)2, Si3N4, and combinations of these materials (paragraph 0026 discloses that the fastener is typically formed of a medical grade metal, such as titanium or cobalt chrome).
Regarding at least claim 6
DiSilvestro teaches the joint implant according to claim 1, wherein at least the cover area of the joint implant includes a recess (36) for applying torque (paragraph 0026 discloses that the recess 36 is configured to receive a standard driving tool).
Regarding at least claim 7
DiSilvestro teaches the joint implant according to claim 6, wherein the recess (36) is defined as a slot, a cross slot, an inner polygon, or a Torx (the recess of DiSilvestro is shown to be an inner polygon).
Regarding at least claim 17
DiSilvestro teaches the joint implant according to claim 1, wherein the material of the rod-shaped body comprises a polymer selected from the group consisting of PA, PEK, PEKK, PEEK, UHMWPE or PCL; a metal selected from the group consisting of Ti, stainless steel, and a metal alloy; a ceramic selected from the group consisting of Al203, ZrO2 or Ca3(PO4)2, and Si3N4; or a combination of these materials (paragraph 0026 discloses that the fastener is typically formed of a medical grade metal, such as titanium or cobalt chrome).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiSilvestro in view of EP 2 465 549 A1 to Luscher (Luscher).
Regarding at least claim 2
DiSilvestro teaches the joint implant according to Claim 1, including the cover area (see annotated fig. 2 above) and the thread structure (32) of the joint implant (30). However, DiSilvestro does not teach that the cover area and the thread structure have an artificial trabecular structure.
Luscher teaches orthopedic implants constructed of porous biomaterial to encourage bone growth into the implant (paragraph 0002) that may include an interconnected network of open cells or pores (paragraph 0042 discloses that the polymeric preform is porous and may include an interconnected network of open cells or pores which is a trabecular structure). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implant of DiSilvestro, which is an implantable orthopedic component, to include an artificial trabecular structure on the cover area and the thread structure, in order to encourage bone growth into the implant, as taught by Luscher.
Regarding at least claim 16
DiSilvestro teaches the joint implant according to Claim 1, including a base area (see annotated fig. 2). However, DiSilvestro does not teach wherein at least the base area of the joint implant has a hydrophilic surface for facilitating osteoblast differentiation of mesenchymal stem cells.
Luscher teaches orthopedic implants constructed of porous biomaterial to encourage bone growth into the implant (paragraph 0002). The implant of Luscher includes a base area (bottom portion of implant; fig. 6) of the joint implant that has a hydrophilic surface (paragraph 0056 discloses a coating of tantalum that is hydrophilic), for the purpose of serving as a bone ingrowth region of the implant (paragraph 0059).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implant of DiSilvestro, which is an implantable orthopedic component, to include wherein at least the base area of the joint implant has a hydrophilic surface for facilitating osteoblast differentiation of mesenchymal stem cells, in order to serve as a bone ingrowth region of the implant, as taught by Luscher.
Claims 8 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiSilvestro in view of US Patent No. 5,364,400 to Rego, Jr. et al. (Rego).
Regarding at least claim 8
 	 DiSilvestro teaches the joint implant according to claim 1, wherein the joint implant has a thread structure, as shown in fig. 2, which inherently has a thread pitch. However, DiSilvestro does not teach wherein the thread structure of the joint implant has a thread pitch of 0.5 mm to 1 mm.
	Rego teaches a surgical interference screw including an elongated body formed of a biocompatible material (abstract). Rego teaches that the helical threads (118) of the implant (110) have a thread pitch of 0.110 inch (2.79 mm) (col. 4, lines 38-40), for the purpose of properly engaging the threads with bone.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the threads of DiSilvestro to have a specific thread pitch, in order to properly engage the thread with bone, as taught by Rego. It would also have been obvious to one having ordinary skill in the art at the time the invention was made to modify the pitch of Rego to be in the range of 0.5 mm to 1 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding at least claim 13
DiSilvestro teaches the joint implant according to claim 1, wherein the rod-shaped body of the joint implant (30) has a length (the length of the body can be seen in fig. 2). However, DiSilvestro does not teach wherein the rod-shaped body of the joint implant has a length of 0.6 cm to 2.2 cm. 
Rego teaches a surgical interference screw including an elongated body formed of a biocompatible material (abstract). Rego also teaches embodiments of the body having an overall length of 0.803 inch (2 cm) for being inserted into a bone tunnel (col. 4, lines 66-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify a length of the body of DiSilvestro, which is intended for insertion into bone, to be 2 cm, in order to be inserted into a bone tunnel, as taught by Rego. It would also have been obvious to one having ordinary skill in the art at the time the invention was made to modify the length of the body of Rego to be in the range of 0.6 cm to 2.2 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding at least claim 14
DiSilvestro teaches the joint implant according to claim 1, wherein the rod-shaped body of the joint implant (30) has a thread diameter. However, DiSilvestro does not teach wherein the rod-shaped body of the joint implant has a thread diameter of 2 mm to 6 mm.
  Rego teaches a surgical interference screw including an elongated body formed of a biocompatible material (abstract). Rego also teaches that commercially available screws have a major/thread diameter of 5.5 mm (col. 3, lines 27-30), for the purpose of threadedly engaging bone.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify a thread diameter of the body of DiSilvestro, which is intended for insertion into bone, to be 5.5 mm, in order to threadedly engage bone, as taught by Rego. It would also have been obvious to one having ordinary skill in the art at the time the invention was made to modify the thread diameter of the body of Rego to be in the range of 2 mm to 6 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding at least claim 15
DiSilvestro teaches the joint implant according to claim 1, which is configured for implantation within a patient bone. However, DiSilvestro does not teach wherein at least the cover area, includes a growth factor to facilitate chondrocyte differentiation of mesenchymal stem cells, the growth factor including FGF-1, FGF-2, FGF-10 to FGF-22, SDF- 1, IGF-1, PDGF, TGF-β1 and TGF-β3, BMP-2 and BMP-7, OP-1, PRP or bioinert polyamide. 
 Rego teaches a surgical interference screw including an elongated body formed of a biocompatible material (abstract). Rego also teaches that the body of the screw includes an absorbable coating (92 or 192) which is a substance exhibiting a low coefficient of friction and can contain a pharmaceutical, a growth factor, or other compound, for the purpose of enhancing bone growth and attachment to the screw (col. 6, lines 7-19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover area and/or the entire rod-shaped body of DiSilvestro to include an absorbable coating containing a growth factor, in order to enhance bone growth and attachment to the screw, as taught by Rego.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiSilvestro in view of US Patent No. 5,658,288 A to Kim (Kim).
Regarding at least claim 9
DiSilvestro teaches the joint implant according to claim 1, including a base area having a tapered end and a thread structure (fig. 2). However, DiSilvestro does not teach wherein the base area of the joint implant includes a point and the thread structure has a self-forming, self-tapping or self-cutting configuration.  
Kim teaches a bone screw (28) for applying compression to a fracture between two portions of a fractured bone (col. 3, lines 41-44). The screw is formed with a point at the base (fig. 2) and with self-tapping threads, for the purpose of aiding in threading the screw into the bone portion (34) (col. 4, lines 4-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the screw of DiSilvestro to include a base area having a point and the thread structure having a self-forming, self-tapping, or self-cutting configuration, in order to aid in threading the screw into the bone portion, as taught by Kim.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiSilvestro in view of US Patent Application Publication No. 2017/0232142 A1 to Santerre et al. (Santerre).
DiSilvestro teaches the joint implant according to Claim 1, including the use of polyurethane as the polymer material (paragraph 0028). However, DiSilvestro does not teach wherein the hydrophobic surface is a hydrophobic chemical coating or that the chemical coating comprises a segmented polyurethane or polyelectrolyte or a hydrophobically functionalized chitosan or chitosan derivative.  
Santerre teaches biomaterials used in numerous biomedical applications and devices (paragraph 0005). Santerre also teaches that using segmented block copolymer of polyurethanes as a biomaterial for biomedical applications provides freedom in designing different types of polyurethanes with a wide range of physical and chemical traits that can be specifically tailored to particular applications (paragraph 0112). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the hydrophobic surface of DiSilvestro, which can be a polyurethane, is a chemical coating that comprises a segmented polyurethane, in order to allow freedom in designing different types of polyurethanes with a wide range of physical and chemical traits that can be specifically tailored to particular applications, as taught by Santerre, particularly for biomedical applications such as the orthopedic implant of DiSilvestro.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiSilvestro in view of US Patent Application Publication No. 2006/0204738 A1 to Dubrow et al. (Dubrow).
DiSilvestro teaches the joint implant according to claim 1, including a hydrophobic surface. However, DiSilvestro does not teach wherein the hydrophobic surface is implemented by hydrophobic nanostructuring of a substrate. 
Dubrow teaches medical device applications of nanostructured surfaces (title). Dubrow also teaches that the invention comprises various medical devices including implantable orthopedic devices and that the nanostructured surfaces prevent/reduce bio-fouling, increase fluid flow due to the hydrophobicity, increase adhesion, biointegration, etc. (paragraph 0006).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the hydrophobic surface of DiSilvestro is implemented by hydrophobic nanostructuring of a substrate, since nanostructured surfaces are known to prevent/reduce bio-fouling, increase fluid flow due to the hydrophobicity, increase adhesion, biointegration, etc., as taught by Dubrow, and all of these traits would be advantageous for integration of the bone screw of DiSilvestro with the body in which it is implanted. The examiner also notes that this limitation is a product by process limitation. Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable. In re Klug, 333 F2d 905, 142 USPQ 161 (CCPA 1964). Further, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See MPEP 2113.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/           Examiner, Art Unit 3774                                                                                                                                                                                             
/YASHITA SHARMA/           Primary Examiner, Art Unit 3774